*236OPINION OF THE COURT
Per Curiam.
Vincent L. Leibell, III, has submitted an affidavit dated December 19, 2010, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Leibell was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 11, 1975.
Mr. Leibell avers that his resignation is submitted freely and voluntarily, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission. On December 6, 2010, in the United States District Court for the Southern District of New York (Yanthis, J.), Mr. Leibell pleaded guilty to one count each of obstruction of justice and subscribing to false and fraudulent U.S. individual income tax returns, in violation of 18 USC § 1503 and 26 USC § 7206 (1), respectively. Each of the charges to which Mr. Leibell pleaded guilty constitutes a serious crime as defined by Judiciary Law § 90 (4) (d) and 22 NYCRR 691.7 (b), respectively.
Mr. Leibell acknowledges his inability to successfully defend himself on the merits against any disciplinary proceeding that might result from his conviction of the above two serious crimes.
Mr. Leibell’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and he is aware that any order issued pursuant to this statute could be entered as a civil judgment against him. Mr. Leibell specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Vincent L. Leibell, III, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Skelos and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent L. Leibell, III, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*237Ordered that Vincent L. Leibell, III, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent L. Leibell, III, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Vincent L. Leibell, III, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).